Name: 82/713/EEC: Council Decision of 18 October 1982 on the granting of food aid in cereals to Sri Lanka
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-10-23

 Avis juridique important|31982D071382/713/EEC: Council Decision of 18 October 1982 on the granting of food aid in cereals to Sri Lanka Official Journal L 297 , 23/10/1982 P. 0033 - 0033*****COUNCIL DECISION of 18 October 1982 on the granting of food aid in cereals to Sri Lanka (82/713/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, by its Decision 82/270/EEC (1), the Council reserved certain quantities for Community action in the context of the 1982 cereals food-aid programme; Whereas a certain quantity is still available under the aforementioned reserve; Whereas the Community has received a request from Sri Lanka for food aid in cereals; whereas the Community should respond favourably to this request, HAS DECIDED AS FOLLOWS: Sole Article Food aid in cereals is allocated from the reserve of the 1982 cereals food-aid programme as follows: 1.2.3 // // // // Beneficiaries // Quantities // Delivery terms // // // // Sri Lanka // 10 000 tonnes // cif // // // Done at Luxembourg, 18 October 1982. For the Council The President N. A. KOFOED (1) OJ No L 120, 1. 5. 1982, p. 27.